DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11, 12, 16, 18, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajkumari et al. The reference discloses liquid compositions comprising Soluplus and lycopene, a cancer chemotherapy agent (abstract). Applicant acknowledges in the specification that Soluplus is a species of the graft copolymer recited in claim 1. The limitations of claims 1 and 4-7 may be presumed to be met. Regarding particle size, see Table 3 on p. 636. Regarding claim 3, see preparation of a 1.5% w/v suspension of Soluplus and lycopene in water at the middle of p. 631. Regarding claim 11, see Formulation 4, which comprises 1.5% w/v of Soluplus (p. 631, bottom). The yield of lycopene/Soluplus is about 76% (Table 2). This implies formation of a 1.1% w/v of encapsulated lycopene, meeting the limitations of claim 11. Lycopene is an antioxidant and a pigment, so the limitations of claims 12 and 18 are met. Lycopene has been used in hair restoration compositions, so the limitations of claim 16 .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huff et al., US 6,940,004. The reference discloses graying inhibitors for use during washing and aftertreatment of textiles (abstract). The polymers are obtained by polymerizing 10-95% of grafted monomers containing 1-99% of at least one vinyl ester, 1-99% of at least one N-vinyl lactam and optional comonomers in the presence of 5-90% of a polymer which may be a polyalkylene oxide containing a 2-4 carbon alkylene oxide (abstract). Vinyl acetate is the most preferred vinyl ester (col. 2, bottom). N-vinylcaprolactam is the preferred lactam (col. 2, top). Regarding claim 5, the graft base preferably has a number-average molecular weight of 200-50,000 (col. 5, lines 11+). Working within this disclosure, a polymer meeting the limitations of claim 4 can be made. The polymer may be added to liquid detergents (col. 10, lines 61+). The polymer may be added to wash liquor at 0.01-0.3 g/l of wash liquor, or up to 0.03%. Polymer particle size is not disclosed, but the examiner takes the position that the very wide limitations of claim 2 can be met while working within the very wide percentages disclosed in the reference. Perfume and enzymes may be added (col. 10, line 57). The hydrophobic perfume materials disclosed by applicant as Quadrant III or IV materials are commonly used in laundry detergent perfumes. Hydrophobic perfumes are more likely to adhere to fabric surfaces than remain in water, improving perfuming efficiency. Regarding claim 17, encapsulation in a water-soluble film, or pouching, is a common expedient in the laundering art for the manufacture of detergent unit doses. Regarding claim 19, see col. 11, lines 8+. Claim 21 is drawn to simple mixing of disclosed ingredients. This reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. 
It would have been obvious at the time of filing to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a laundry detergent composition. The person of ordinary skill in the surfactant art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761